734



              OFFICE      OF THE ATTORNEY      GENERAL        OF TEXAS
                                      AUSTIN

Q-       0. MANN
A-a-




       Eonorabh  R. 3. Ritehay, Jr.
       County Attorney
       Ja8per County
       Jasper, Texar
       Dear sir:




                   Tour     request
       ttib  oonsidsrsd by
       quest as follawra

                                                          ty oourt, the
                                                          t to four sontb




                                               l.ngthe Jubge’a laotruo-
                                                 -        to losue suoh


                                                     If   the    pwd~bseot
                                                  judgment shall       rpeo’liy
                                                      proper      proew.e~~
              It’ahall elro adjudge tho oortq a&rut       tha defend-
              ant, and order the oolleotioa thereof eIIin other
              oasoa.     Art. 797 (CCP) provides:  A defrndant  who
              ha# rbmalned    in jail the length of tim rmqulrsd
              b7 the judgiaent shall bb discharged.
                                                                        735

Honomblr      R. D. fiItoh47,Jr., Page 2


              mMw in the 154tant aa88, the deiondant
       had bena in jail rufiioient lewth of t&m to
       disohargr the four months u4aGOnab and thr coot8
       adjudgeda&aIMt hIa, this tlmb bavlng born
       served   pior   to thb e8ntonoa and jud@a4nt by
       the Courti but the aourt*a jtigztsnta nd len-
       tonor via8 to the oftsatthat he war to be #van
       credit tor thr tl!aealrerdt spent In jell. No
       doubt, the purpoer of thr Ja@o In aaklng the
       SbStbSO4   in this wa7 w&r to 4SY8 thb Oo\tnty
       the oolta of fssdlw     the priaonrr any turth8r.
       and hr aot8d   on the ground that the tlmr that
       thr dstendant hsd apent In jail was sag18 pun-
       Irhnsnt ror the OftbIbS     00!ludtt44.-

            "Xindl7 rander 7dur opinion a8 to orheth4r
       auoh aotlon on the prt of the oourt Is p8mlr-
       alble, and If the otrlo8ra arm entitled to
       their half f488 In eueh lastanob."
              Art1018 758, VbrAOa'8 AMotatad    Tsxar   Co68 of Grim-
inal   Prooodurb,   reeds   as   r0ii0w4r

              *If a 581 trial 18 not igantbd,   nor judgment
       arrested   in felon7 o a a ea ,
                                     the lontono8 shall bo
       proamnosd    in the preronar of the drfaadaatat
       sly,             thb bX iX’&tiOA Of thb tiS4 4lhw-
            t;lU4 i&tttiF
       bd ror matiny the zotfon for a 54w trial or the
       motion in arrest   of j-anti




       drianaant ha8 bssa triadtar an7 vlolntion   zi
       thr laws of thr State Of ‘tbXa8, aOd ha8 bob5
       oonriotad en4 has opp4aled from eald juQ48At
       ma/or sentenoe ot oonvlatIo5, and whore said
       dataa has brea  arflmsd b7 the Court ot Crla-
       1~1 A9p4414,   and artsr rsoelpt of the mandate
       by the Clerk of thb trial Oourt, thr judge IS
       suthorlzed to again 0411 sald defendant bstora
BoAorablb E. B. Rltahbl, Jr.,       Page 5


     hlla,and it,       pondlag l      ppnal, the dQt4lbdSAt
     ham oot a1444 bcrd or~eotsrsd Into tmaognl-
     zaaom bed ham raaainmd in jail             pendfng thb
     tlms of such appeal, meld trial judge may then
     in his discretion rm-48nt4no8 the defendant,
     Ond racrp 8UbtIYOt        frQin   the OrigiMl sbAtbA04
     PrOAOUnCbd     UpOAt~hpe       dBfbnd4&    tb4 iBA@$h Of
     the thr defendant ham lain In jail pending
     4uch argeal; I?rorldsd,hountbr, that              the gro-
     vls~ona of this sot ah411 not Spp17 aitor
     eonrlotlza and 44nt4504 la folo~y oeaea IA
     ;;It;wbond or reim@&%eno4 i8 not petitted
       s    .*    ([inderucorly           ours)

           Opinion Xo. O-82$9 of thin departamt hold4 that
a eheriti n&y not hold a darendeat   for costs IA a sirdozear.or
oaao whharr the JudC7pant does not pror1d4 for oo4ta:  ~4 en-
01043 tsrerith  a 002~ ot ssld 0pI5105 lor 72ur ?afam5tIon.
          Article 1055, Vernoo~m .imotated Tox44 Codo or
Crlslnal Prooadaro, road4 Se tOlloWSt

              “The gouatp ah1111not be liable to the
     offiobr and wItrise having oomta In a da-
     d~a~,sanor     caao where   Qetsrdant p474 him the
     and    oo.ate. T&mcounty shall be 1IabLo for
     am-half of the tmra of ths otflo8ra           of the
     Court,     rhbn tbo dm~sn~ant tail4 to pay his
     flns aLa lays his fine         out  In tte oountp jail
     or dlschwgss the mm4 by Jpsmna a? working
     such rlno out 05 ths coontp road4 or on an7
     county     projoat.      And to pa7 much helf of
     cost*, the CouAt7 Clark shall lssus hla warrant
     03 the County ~tenaurar          IA,.~ravor
                                               oi ruoh offi-
     cer to bs pnld out or ths %ad and Bridge fund
     02 other funas not otherwlae appropriated.*

            You arm respectfully advised that it 18 th4 opinion
of tbls de~ertnani,     that   hrtlcls 768, Y. A. C, C. P., au?ra,
authorlzra   tbb aountp      judge to ~I04 a drfandant    oonvloted or
a mlsdezmanor crcdlt on hi8 osntenoe for thr the,            or 4n7
part thsreof, wbIoh said dstendant        hmr apont    In jail I5 said
oauas, fron   the time of trrast &ad oonflnement until hIa
SSAtS5CB by the OOUntyjUdgb.
Ubnorabls 8. B. Rltohry, f?., ?a'age
                                   4


              It 10 oar rueher oplnlon       tmai32 th, saotr rtated
LA your 18ttW      that th0 OfrlOM nOtid AOt b8 OAtitbd t0
half   fees   frtu t&o coqty  under  Article      106ll,V. A. C. C. P.,
      ithor. the
su;lrs,                jatl.?tiar   was aerred nrlor and not   subse-
M       to the     tr~rL.aoO.gonriotfon.       -               -